Citation Nr: 1710926	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-44 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to February 1982 and from November 1983 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In his October 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board, and such a proceeding was scheduled for March 2017.  However, in February 2017, the Veteran cancelled his hearing request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current psychiatric disorder to include bipolar disorder is related to his active military service. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a psychiatric disorder, to include bipolar disorder, have been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Veteran submitted a lengthy and detailed examination report from a private physician in December 2014.  In the report, the physician reviewed the military and medical history of the Veteran, which includes treatment records from the Veteran's psychiatrist.  At the conclusion of the report, the physician opined that the Veteran's psychiatric condition more likely than not began in service.  Reading the physician's report as a whole and in the context of the evidence of record, it is clear that his rationale was that the psychiatric condition of the Veteran prior to and after service as observed by the Veteran's psychiatrist and other post service treatment records reflected that the Veteran's psychiatric condition had its onset in service.

The physician noted that the Veteran was admitted to a naval hospital during service and later discharged from the treatment program and the military for his dependence on alcohol.  The physician reviewed the treatment records from the naval hospital and found that the Veteran initially responded well to treatment for alcohol abuse but concurrent marital problems led to the Veteran's struggles in treatment.  The physician noted that people with undiagnosed psychiatric disorders, such as bipolar disorder will sometimes self-medicate with alcohol or drugs in an attempt to alleviate unpleasant symptoms.  The physician also noted that there is no reported psychiatric history on the Veteran's military entrance examination and reasoned that although the Veteran's alcohol use dates back to his teenage years, the Veteran's abuse of alcohol in service was more likely due to the undiagnosed psychiatric disorders.  The physician's opinion is therefore entitled to significant probative weight.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary medical opinion in the evidence of record. 

The evidence is thus at least evenly balanced as to whether the Veteran's psychiatric condition is related to his military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for psychiatric condition to include nervous disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the private physician indicated that the Veteran's psychiatric diagnoses have varied throughout the years, and most recently have been bipolar disorder and PTSD.  He did not attribute the symptoms to either these or any other psychiatric disorders specifically.  Although there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010), given that there is no evidence of symptoms of PTSD that are distinguishable from the symptoms of other diagnosed psychiatric disorders, a separate decision as to entitlement to service connection for PTSD is unnecessary.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (explaining that the Secretary must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (considering the possibility that bipolar disorder and PTSD did not constitute the same disability, but rejecting this argument based on the facts of that case). 
ORDER

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


